490 F.2d 867
Thomas W. DAUGHTREY, Plaintiff-Appellant,v.Elliot L. RICHARDSON, Attorney General of the United States,et al., etc., Defendants-Appellees.No. 73-2610 Summary Calendar.**Rule 18, 5 Cir., see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409.
United States Court of Appeals, Fifth Circuit.
Dec. 19, 1973.

Thomas W. Daughtrey, pro se.
John W. Stokes, Jr., U.S. Atty., Gale McKenzie, Anthony M. Arnold, Asst. U.S. Atty., Atlanta, Ga., for defendants-appellees.
Before BELL, GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
The sole issue is appellant's claim that the United States Board of Parole acted arbitrarily and unlawfully in considering his application for parole because it did not obtain a psychiatric evaluation of him, whereas it has obtained such an evaluation on at least one other applicant which was highly favorable to such other applicant.


2
The Board violated neither equal protection nor due process nor statutory provisions which permit but do not require psychiatric evaluations of prisoners.  18 U.S.C. 4005, 4042, 4081.


3
Affirmed.